NO. 12-22-00214-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

SUYWANNA BAKER,                                          §        APPEAL FROM THE
APPELLANT

V.                                                       §        COUNTY COURT AT LAW NO. 2

THE PRESERVE,
APPELLEE                                                 §        GREGG COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
        This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3.
        Suywanna Baker, acting pro se, filed a notice of appeal on July 28, 2022. Pursuant to
Rule 32.1, her docketing statement was due to have been filed at the time appeal was perfected. 1
See TEX. R. APP. P. 32.1. On July 29, this Court requested that Appellant file a docketing
statement within ten days if she had not already done so. Appellant did not file a docketing
statement as requested.
        On August 12, the Clerk of this Court issued a notice advising Appellant that her
docketing statement was past due. The notice provided that unless the docketing statement was
filed on or before August 22, the appeal would be presented for dismissal in accordance with
Texas Rule of Appellate Procedure 42.3. Appellant did not file the required docketing statement
or otherwise respond to this Court’s notice.




        1
           Pro se litigants are held to the same standards as licensed attorneys and must comply with all applicable
rules of procedure; otherwise, pro se litigants would benefit from an unfair advantage over parties represented by
counsel. Muhammed v. Plains Pipeline, L.P., No. 12-16-00189-CV, 2017 WL 2665180, at *2 n.3 (Tex. App.—
Tyler June 21, 2017, no pet.) (mem. op.).
         Accordingly, because Appellant failed, after notice, to comply with Rule 32.1, the appeal
is dismissed. 2 See TEX. R. APP. P. 42.3(c) (after giving ten days’ notice, appellate court may
dismiss appeal because appellant failed to comply with a requirement of the appellate rules, a
court order, or a notice from the clerk requiring a response or other action within a specified
time).
Opinion delivered August 30, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         2
           We also note that Appellant’s notice of appeal fails to contain the information specifically required
by Texas Rule of Appellate Procedure 9.5 and Section 51.017(a) of the Texas Civil Practice and Remedies
Code. See TEX. R. APP. P. 9.5 (service); see also TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a) (West Supp.
2019) (notice of appeal must be served on each court reporter responsible for preparing reporter's record).
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           AUGUST 30, 2022


                                         NO. 12-22-00214-CV


                                        SUYWANNA BAKER,
                                             Appellant
                                                V.
                                          THE PRESERVE,
                                             Appellee3


                            Appeal from the County Court at Law No. 2
                         of Gregg County, Texas (Tr.Ct.No. 2022-0090-C)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.